index numbers number release date cc dom it a tam-118292-98 internal_revenue_service national_office technical_advice_memorandum taxpayer’s name taxpayer’s address taxpayer’s ssn ein ty conference of right held issue whether payments taxpayer made to independent contractors that were reportable payments under sec_6041 of the internal_revenue_code code were subject_to backup withholding under sec_3406 of the code conclusion the payments taxpayer payor made to the independent contractors payees were reportable payments under sec_6041 of the code as a result of taxpayer’s failure to obtain the taxpayer identification numbers tins of the independent contractors payees at the time of such payments the payments are subject_to the backup withholding under sec_3406 of the code facts taxpayer owns and operates a used car dealership during the years in question taxpayer made payments of commissions and service fees to various independent contractors for personal services provided for his business specifically taxpayer paid commissions to auto wholesalers for locating and transporting cars to his dealership for purchase taxpayer also paid auto repair shops auto body shops and auto detail services for work performed on his dealership’s cars these independent contractors were paid_by checks drawn on taxpayer’s dealership account during the calendar years and taxpayer deducted these payments as business_expenses on schedule c of his and form_1040 individual income return all of taxpayer’s payments to the independent contractors that are in question exceed dollar_figure for the relevant calendar_year at the time taxpayer made payments to the independent contractors no tins were obtained and taxpayer did not file the required forms for purposes of compliance with the information reporting provisions of sec_6041 of the code during an audit of taxpayer’s and individual tax returns in the service determined that taxpayer’s payments to various independent contractors were subject_to the information reporting requirements of sec_6041 of the code and the backup withholding requirements of sec_3406 upon learning of the information reporting requirements taxpayer obtained the tins of the independent contractors and issued the required forms law and analysis sec_3406 of the code provides that in the case of a reportable_payment if the payee fails to furnish his tin in the manner required then the payor must deduct and withhold percent of the payment under sec_3406 of the code the term reportable_payment is defined to include any payment of a kind and to a payee required to be shown on a return required under sec_6041 and sec_6041a of the code under sec_6041 and sec_6041a payments of dollar_figure or more made during a calendar_year to a contractor by a service-recipient engaged in a trade_or_business are reportable payments sec_6041 of the code and sec_1_6041-1 of the income_tax regulations require all persons engaged in a trade_or_business who make payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensation remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the service setting forth the amount of such gains profits and income and the name and address of the recipients of such payments sec_31_3406_e_-1 of the regulations describes when backup withholding is required sec_31 e - b i provides that a payor is required to withhold under sec_3406 of the code at a rate of percent on any reportable_payment as defined in sec_3406 at the time the payor pays the reportable_payment as described in sec_31_3406_a_-4 of the regulations to the payee if the payor has not received the payee’s tin in the manner required in sec_31_3406_d_-1 sec_31_3406_a_-4 and sec_31_3406_b_3_-1 of the regulations describe the point in time for the payor to withhold percent of the payee’s reportable_payment as required under the backup_withholding_tax provisions sec_31 a - a provides that the payor must withhold at the time it makes the payment to the payee or to the payee’s account that is subject_to_withholding amounts are considered paid when they are credited to the account of made available to the payee sec_31_3406_b_3_-1 provides that a payment is a reportable_payment if the aggregate amount of the current payment and all previous payments to the payee during the calendar_year equal dollar_figure or more the amount subject_to_withholding is the entire amount of the payment that causes the total amount_paid to the payee to equal dollar_figure or more and the amount of any subsequent payments made to the payee during the calendar_year sec_31_3406_d_-1 of the regulations describes the required manner for payees of commissions and nonemployee compensation to furnish their tins to payors sec_31_3406_d_-1 provides that the payee must furnish the payee’s tin to the payor either orally or in writing based on the above taxpayer’s payments to the independent contractors were payments made in the course of taxpayer’s used car sales business such payments were made to persons who were not employed by taxpayer but provided services for the benefit of taxpayer’s used car dealership for compensation all of the payments in question are for dollar_figure or more all of the payments in question were made within the specific calendar years of and accordingly taxpayer’s payments to the independent contractors were reportable payments as described in sec_6041 and sec_3406 of the code taxpayer obtained the independent contractors’ tins and issued the required forms to the service and the independent contractors after the commencement of an audit of his and individual tax returns in january of the provisions of sec_3406 of the code and the applicable regulations require that percent of any reportable payments be withheld by the payor if the payor has not received the payee’s tin either orally or in writing taxpayer neither received the tins from the independent contractors nor deducted the required backup withholding from the payments received by the independent contractors during calendar years and the provisions of sec_31_3406_a_-4 and sec_31_3406_b_3_-1 of the regulations specify the time a payor is required to withhold taxpayer’s obligation to backup withhold commenced with the entire amount of the payment that caused the total amount_paid to an independent contractors to equal dollar_figure or more for the calendar_year we conclude therefore that the payments taxpayer payor made to the independent contractors payees were reportable payments under sec_6041 of the code as a result of taxpayer’s failure to obtain the tins of the independent contractors payees at the time of such payments the payments are subject_to backup withholding under sec_3406 of the code a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
